149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.George L. FULLER, Appellant,v.Paul K. DELO, Superintendent; Unknown Harris, Major; UnknownNichols, Captain; Unknown Underwood, Sgt.; Unknown Bergner,CO I; Unknown Kohut, Sgt.; Unknown Gregor, Sgt.; UnknownGibson, CO I; Unknown Allen, CO I; Unknown Brown, CO I;Unknown Cayabyab, Dr.; Cathy Stewart; Deannal Hutchins;Nancy Times; Desiray Cracker; Unknown Conway, Sgt.; UnknownHensen, CO I; Ron Harris, Employee at P.C.C., Appellees.
No. 97-2148.
United States Court of Appeals, Eighth Circuit.
May 21, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, WOLLMAN, and ARNOLD, JJ.
PER CURIAM.


1
George L. Fuller, a Missouri inmate, appeals from the District Court's1 order dismissing some defendants, and granting summary judgment for the remaining defendants in his 42 U.S.C. § 1983 (1994) suit.  Fuller also appeals the denial of his Federal Rule Civil Procedure 60(b) motion.  After consideration of our jurisdiction of this appeal, we conclude this appeal was timely filed, and deny appellees' motion to dismiss for lack of jurisdiction.  After carefully reviewing the record and the parties' submissions, we deny Fuller's pending motions, and conclude that the District Court did not commit error in its order dismissing and granting summary judgment for the reasons it stated.  We further conclude the District Court did not abuse its discretion in denying Fuller's Rule 60(b) motion.  Accordingly, we affirm.  See 8th Cir.R. 47B.



1
 The Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri, to whom case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)